Order entered August 5, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00412-CR

                    BRANDON ALEXANDER BLACKNALL, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 291st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F10-23902-U

                                           ORDER
       The Court REINSTATES the appeal.

       On July 13, 2015, we ordered the trial court to make findings regarding why the

reporter’s record has not been filed.     We ADOPT the findings that:          (1) following the

adjudication of appellant’s guilt and sentencing, appellant stated he wished to appeal and counsel

was appointed; (2) two weeks later, appellant appeared before the trial court and stated he

wanted to withdraw his notice of appeal; (3) a few weeks later, counsel notified the trial court

that appellant did wish to pursue the appeal; (4) Cheryl Dixon is the court reporter who recorded

the proceedings; and (5) Ms. Dixon stated she could file the record by August 3, 2015. We note

that the record was not filed by August 3, 2015.
       Accordingly, we ORDER Cheryl Dixon, official court reporter of the 291st Judicial

District Court, to file the reporter’s record within FIFTEEN DAYS of the date of this order.

       We DIRECT the Clerk to send copies of this order to Cheryl Dixon, official court

reporter, 291st Judicial District Court, and to counsel for all parties.



                                                       /s/     LANA MYERS
                                                               JUSTICE